Citation Nr: 0323291	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  98-13 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
service-connected hypothyroidism.

2.  Entitlement to service connection for bilateral leg 
numbness and weakness as secondary to service-connected 
hypothyroidism.

3.  Entitlement to service connection for headaches as 
secondary to service-connected hypothyroidism.

4.  Whether a January 1996 RO rating decision was based on 
clear and unmistakably error (CUE) for not addressing an 
issue of service connection for a left shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to July 
1973, and from July 1974 to October 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1998 RO decision which denied an increase in a 
10 percent rating for hypothyroidism, denied service 
connection for bilateral leg numbness and weakness as 
secondary to hypothyroidism, denied service connection for 
headaches as secondary to hypothyroidism, and found no CUE in 
a January 1996 RO decision for not addressing an issue of 
service connection for a left shoulder condition.  

The main body of the present Board decision addresses the 
claim that the RO's January 1996 decision was based on CUE.  
The remand at the end of the Board decision addresses 
additional action required on the other claims on appeal.


FINDINGS OF FACT

1.  A March 1994 RO decision denied service connection for a 
left shoulder disability, and the veteran did not appeal that 
decision.

2.  A January 1996 RO decision addressed various issues but 
it did not address an issue of service connection for a left 
shoulder condition.  There was nothing incorrect in the RO 
not addressing a left shoulder issue in its January 1996 
decision, since there was no pending left shoulder claim at 
that time.


CONCLUSION OF LAW

There was no CUE in a January 1996 RO rating decision for not 
addressing an issue of service connection for a left shoulder 
condition.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that a January 1996 RO rating decision was 
based on CUE for not addressing an issue of service 
connection for a left shoulder condition.  The Board will 
only address this narrow CUE allegation, since each specific 
assertion of CUE constitutes a distinct CUE claim.  Andre v. 
Principi, 301 F.3d 1354 (Fed.Cir. 2002).

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Pierce v. Principi, 240 F.3rd 1348 (Fed. Cir. 
2001); Baldwin v. West, 13 Vet. App. 1 (1999), 15 Vet.App. 
302 (2001); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel 
v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 
40 (1993); Russell v. Principi, 3 Vet. App. 310 (1992).  

The claims file shows that a March 1994 RO decision initially 
denied service connection for both left and right shoulder 
disorders.  The veteran was informed of this decision, but 
she did not initiate an appeal as to the issue of service 
connection for a left shoulder condition, and thus such RO 
decision became final.  38 U.S.C.A. § 7105.  She did initiate 
an appeal, by filing a notice of disagreement in Febuary 
1995, with respect to the issue of service connection for a 
right shoulder disorder.  However, this notice of 
disagreement did not cover the issue of service connection 
for a left shoulder condition.  Obviously there could be no 
logical CUE allegation that the March 1994 RO decision failed 
to address the issue of service connection for a left 
shoulder condition, since clearly the RO decision did address 
the matter.

A January 1996 RO decision addressed an issue of service 
connection for a right shoulder disorder, as well as certain 
other matters, but it did not address an issue of service 
connection for a left shoulder condition.  In September 1997, 
the veteran filed a document in which she asserted CUE in the 
RO's January 1996 decision.  When asked to indicate the 
specific CUE in the January 1996 RO decision, she indicated 
in an October 1997 document that her left shoulder had been 
overlooked. and she had been rated on the wrong shoulder.  In 
subsequent statements, she appears to allege that the January 
1996 RO decision was based on CUE for failing to address an 
issue of service connection for a left shoulder disorder.  
However, there was nothing wrong in the RO not addressing a 
left shoulder issue in its January 1996 decision, simply 
because there was no pending left shoulder claim at that 
time.  The RO is only obligated to adjudicate matters in 
which there is a pending claim which identifies the benefit 
being sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155.  

It follows there was no CUE in the January 1996 RO decision 
for not addressing an issue of service connection for a left 
shoulder condition.  Thus the CUE claim is denied.  The Board 
advises the veteran that she may later apply to the RO to 
reopen the claim for service connection for a left shoulder 
condition, by submission of new and material evidence. 


ORDER

The CUE claim is denied.


REMAND

With regard to the remaining claims for an increase in a 10 
percent rating for hypothyroidism, service connection for 
bilateral leg numbness and weakness as secondary to 
hypothyroidism, and service connection for headaches as 
secondary to hypothyroidism, the Board notes that additional 
medical evidence (private medical records dated from 1999 to 
2001) was submitted directly to the Board in April 2003, and 
the veteran has not submitted a waiver with regard to RO 
initial consideration of these records.

A court decision recently invalidated the regulations which 
empowered the Board to develop and consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  

Accordingly, this case is remanded for the following action: 
  
The RO should assure that there has been 
complaince with the notice and duty to 
assist provisions of the law with respect 
to the issues of an increase in a 10 
percent rating for hypothyroidism, 
service connection for bilateral leg 
numbness and weakness as secondary to 
hypothyroidism, and service connection 
for headaches as secondary to 
hypothyroidism.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

The RO should then review these issues, 
taking into account all the evidence 
submitted since the last supplemental 
statement of the case (including the 
evidence submitted directly to the 
Board).  If the claims are denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



